*525The reasons proffered by the prosecutor for excusing two black jurors were race-neutral on their face, and the trial court’s acceptance of those reasons is entitled to great deference (see, People v Allen, 86 NY2d 101). Although the prosecutor gave no reasons for peremptorily challenging certain black jurors after the second round of jury selection, the defendant at that juncture did not ask for reasons or raise a claim pursuant to Batson v Kentucky (476 US 79). Accordingly, his claim on appeal that the prosecutor exercised his peremptory challenges in a racially-discriminatory fashion during the second round of jury selection is unpreserved for appellate review.
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or constitute harmless error. Bracken, J. P., O’Brien, Goldstein and Florio, JJ., concur.